Citation Nr: 1548953	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to a mental health condition and/or exposure to contaminated water at Camp Lejeune, North Carolina.
 
2.  Entitlement to service connection for hypertension, to include as due to a mental health condition and/or exposure to contaminated water at Camp Lejeune, North Carolina.
 
3.  Entitlement to service connection for residuals of a stroke to include as due to a mental health condition and/or exposure to contaminated water at Camp Lejeune, North Carolina.
 




REPRESENTATION

Appellant represented by:	Allen W. Gumpenberger, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961.

These matter come before the Board of Veterans' Appeals  (Board) on appeal from a February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied service connection for coronary artery disease (claimed as heart disease), hypertension and residuals of a stroke.

In November 2014 the Board remanded these matters for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for coronary artery disease, hypertension, and residuals of a stroke to include as secondary to a service-connected mental health disorder or as due to contaminated water exposure at Camp Lejeune.

The Veteran claims he developed his claimed disabilities as secondary to his service-connected mental health condition and as a result of exposure to contaminated water while serving at Camp Lejeune.  Specifically, in his April 2012 substantive appeal he indicated that his disabilities were a result of ingesting contaminated water while at Camp Lejeune.

The record demonstrates that the Veteran served on active duty at Camp Lejeune in North Carolina during portions of 1958 and again in 1961.

The Veteran's service at Camp Lejeune falls within the timeframe during which individuals at Camp Lejeune were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene (PCE) and trichloroethylene (TCE).  See VBA Fast Letter No. 11-03 (Jan. 11, 2011).

Fast Letter No. 11-03 provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these contaminated water cases.  See Training Letter No. 11-03 (April 27, 2011).  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issues of entitlement to service connection for coronary artery disease, hypertension, and residuals of a stroke as secondary to water contaminates at Camp Lejeune, the Board must return these issues to the Louisville RO for further development.

The Board also notes that per the November 2014 remand instructions, the Veteran underwent VA examinations in July 2015.  The examiner determined that there was no evidence to indicate a formal diagnosis of, or treatment for a stroke condition.  Additionally, the examiner opined that it was less likely than not that the Veteran's coronary artery disease or his hypertension disabilities were due to or aggravated by his service-connected mental health condition.

However, while the examiner provided an opinion as to whether the Veteran's claimed disabilities were secondary to his service-connected mental health disability, no opinion was provided regarding whether these disabilities were caused by his exposure to contaminated water at Camp Lejeune.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for coronary artery disease and hypertension as due to contaminated water exposure at Camp Lejeune, and that further medical opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letter No. 11-03, dated January 11, 2011, and VBA Training Letter 11-03, dated April 27, 2011, as well as any subsequent directives, the appeal must be remanded to the Louisville, Kentucky, RO for further development.

2.  Return the claims file to the examiner that examined the Veteran for his coronary artery disease and hypertension disabilities in November 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  The record should be reviewed including a copy of this remand and a copy of VBA Fast Letter/Training Letter 11-03 with all appendices.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease or hypertension had their clinical onset during service or is related to any in-service disease, event, or injury, specifically addressing the Veteran's service at Camp Lejeune and exposure to contaminated water. 

The examiner is advised that the water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases. These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride. The Veteran you are examining has verified service at Camp Lejeune during that period and is claiming service connection CML. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




